DENY; and Opinion Filed July 12, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00906-CV

             IN RE MOSSER LAW PLLC, AND JAMES C. MOSSER, Relators

                        On Appeal from the 160th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-03140

                                MEMORANDUM OPINION
                          Before Justices O'Neill, Lang-Miers, and Evans
                                  Opinion by Justice Lang-Miers
       Relators contend the associate judge erred in ordering them to deliver certain documents

to the trial court. The facts and issues are well known to the parties, so we need not recount them

herein. Based on the record before us, we conclude relators have not shown they are entitled to

the relief requested.   See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40

(Tex. 1992) (orig. proceeding). Accordingly, we DENY relators’ petition for writ of mandamus.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE

130906F.P05